UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 5, 2013 SWISHER HYGIENE INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-35067 27-3819646 (Commission File Number) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite 400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 5, 2013, Swisher Hygiene Inc. ("Swisher Hygiene") held its combined 2012 and 2013 Annual Meeting of Stockholders. Below is a summary of the proposals and corresponding votes. Proposal One: All seven nominees were elected with each director receiving votes as follows: Nominee For Withheld Steven R. Berrard Richard L. Handley Harris W. Hudson William M. Pierce William D. Pruitt David Prussky Michael Serruya There were 33,081,401broker non-votes on this proposal for each nominee. Proposal Two:The selection of BDO USA, LLP as Swisher Hygiene's independent registered public accounting firm for the year ending December 31, 2013 was ratified as follows: For Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWISHER HYGIENE INC. Date: June 10, 2013 By: /s/Thomas C. Byrne Thomas C. Byrne President and Chief Executive 3
